DETAILED ACTION
Claims 1-3, 5, 6, 8, 9, and 12-19 are pending as amended on 30 June 2021, claims 20-43 are withdrawn from consideration.  
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 July 2021  was filed after the mailing date of the first Office action on 5 May 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection on the ground of nonstatutory double patenting over  U.S. Patent No. 10655052.  The rejection has been withdrawn.
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The rejection has been withdrawn. 
Applicant’s amendment to independent claim 1 incorporating  the limitation of claim 11, previously indicated as allowable subject matter, distinguishes from Bruchmann.   The rejection over Bruchmann has been withdrawn.
The elected species of R3 is allowable, the search has been extended to additional species of R3.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-43 directed to invention non-elected without traverse.  Accordingly, claims 20-43 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5, 6, 8, 9 and 12-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768